LEWIS, J.
(dissenting).
It is true that exemption laws should be contrued liberally, so as to carry out the legislative intent. Such statutes are founded upon the benevolent purpose of guarding debtors from want, who have suffered from misfortune or improvidence. And if a strict and literal reading of such a statute leads to a conclusion out of harmony with its spirit, sufficient latitude should be granted to still preserve its' purpose. The exemption laws of this state in reference to personal property (G. S. 1894, § 5459) are based upon a logical system. First, there is a class of exemptions, found in the first five subdivisions, common to all debtors, — the family Bible, books, musical instruments, church pew, burial lot, family wearing apparel, and household goods, and, by the amendment of 1868, the sewing machine. Then the statute deals with debtors with reference to their business or employment, the tools and implements of a mechanic, the library of a professional man, the outfit of the printer or publisher, the wages of the laborer, and the stock enumerated in the sixth subdivision, and the necessary food for the same for one year’s support.
While this section applies to all debtors possessing the stock, yet the legislature must have contemplated that the owners of the stock thus exempted were to some extent dependent upon it as their means of living. The object in exempting the food is to give full force and effect to the exemption of the stock. It would be a serious matter to leave the owner with his stock, but no food for them. Hence the exemption of the stock is made effective by providing the food. There is no object in exempting the food if there be no stock to consume it. If it had been the intention of the legislature to exempt the food without reference to the stock, how simple a matter to state it so. The statute exempts onfe yoke of oxen and a horse, or, in lieu of one yoke of oxen and a horse, a span of *462horses or mules. Which will require the most food for a year,— the oxen and the horse,-the span of horses, or the span of mules? And who is to determine this, — the owner, or the officer making the levy? I think the natural and logical construction of this provision is that given it by the court below. A similar statute was so interpreted in King v. Moore, 10 Mich. 538; also, in Foss v. Stewart, 14 Me. 312.
In the case of Cowan v. Main, 24 Wis. 569, the court refer to King v. Moore, supra, approve of and apply it to the case under consideration, and then add an observation that it should be qualified when it appeared from the debtor’s own showing that, though he had not at the time being the full number of animals, yet he had the present, bona fide intention and purpose of at once acquiring them, so as to need the food for their support. If such construction were adopted, it would be more than liberal, and still consistent with the spirit of the act. The case cited in the opinion is based upon a statute differently worded. Under the law as now determined by the majority, any debtor, be he lawyer or merchant, may hold the stated amount of food against his creditors, even if he never owned and never expected to own any stock whatever, which privilege, it appears to me, was never contemplated by the lawmakers. I think the construction suggested in Cowan v. Main, supra, should be adopted, and a new trial ordered.